Exhibit No. 32.1 L2 Medical Development Company File No. 0-54092 Form 10-Q Quarter ended March 31, 2013 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of L2 Medical Development Company (the “Company”) on Form 10-Q for the period ended March 31, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Matthew C. Lipton, Chief Executive and Chief Financial Officer of the Company, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 15, 2013 By: /s/ Matthew C. Lipton Matthew C. Lipton Chief Executive Officer and Chief Financial Officer A signed original of this written statement required by Section 906 has been provided to L2 Medical Development Company and will be retained by L2 Medical Development Company and furnished to the Securities and Exchange Commission or its staff upon request.
